Title: Tobias Lear to Alexander Hamilton, 27 April 1792
From: Lear, Tobias
To: Hamilton, Alexander


 United States [Philadelphia] 27 April 1792. Transmits by GW’s command a letter from the supervisor of the District of South Carolina requesting a three-month leave of absence from his office. “The President refers this request to the Secretary of the Treasury whose knowledge of the duties to be performed by the Supervisor will enable him to say whether it can be granted consistent with the good of the public service. If it can, the President observes, that he can have no objection to indulging the Supervisor.”
